[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant, Tony Abol, appeals from the judgment of the trial court in favor of the plaintiff-appellee, RDI Marketing Research, Inc.  Abol advances two assignments of error.  For the reasons that follow, we do not reach the merits of those assignments and dismiss the appeal.
The record reveals that Abol has satisfied the judgment from which he appeals.  "It is a well-established principle of law that a satisfaction of judgment renders an appeal from that judgment moot."  Blodgett v. Blodgett (1990), 49 Ohio St.3d 243, 245,551 N.E.2d 1249, 1250.
As we stated in Fifth Third Bank v. The Wallace Group, Inc.
(Nov. 3, 1994), Hamilton App. No. C-930699, unreported, "* * * [t]here are legal vehicles by which to stay a trial court's judgment and thus avoid mooting an appeal by satisfying a debt. See Civ.R. 62(B); App.R. 7."  Abol failed to seek a stay of the trial court's judgment pending appeal.
Accordingly, plaintiff-appellee's motions to dismiss and to supplement the record with the entry of satisfaction of judgment are granted.  The instant appeal is dismissed for the reason that the underlying judgment has been satisfied and the appeal therefore has been rendered moot.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27.  Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Doan and Winkler, JJ.